Citation Nr: 1118205	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  04-22 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for status post hemilaminectomy with microdiscectomy, L5-S1, with residual limitation of motion.

2.  Entitlement to an initial disability rating in excess of 60 percent for right foot drop associated with status post hemilaminectomy with microdiscectomy, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from December 1978 to June 1995, with subsequent service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection and assigned an initial 10 percent disability rating for mechanical low back pain, effective from February 1, 2001.

In a September 2004 rating decision, based on a new diagnosis, the Veteran's mechanical low back pain disability was recharacterized as status post hemilaminectomy with microdiscectomy, L5-S-1, with residual limitation of motion, and a 20 percent disability rating was assigned, effective from February 1, 2001.  The RO also assigned a separate neurological rating for status post hemilaminectomy with microdiscectomy, L5-S-1, with residual right foot drop, effective from September 23, 2002.

In September 2008 and September 2009, the Board remanded the case for further development which has been completed.  


FINDINGS OF FACT

1.  Prior to December 18, 2002, the Veteran did not exhibit more than moderate disability of the lumbar spine.  As of December 18, 2002, he had severe limitation of motion of the lumbar spine.   

2.  The Veteran has severe incomplete paralysis with marked muscular atrophy and right foot drop of the right lower extremity.  He does not have complete paralysis of the sciatic nerve.    


CONCLUSIONS OF LAW

1.  Prior to December 18, 2002, the criteria for a rating in excess of 20 percent for service-connected status post hemilaminectomy with microdiscectomy, L5-S1, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5292 (2002).

2.  As of December 18, 2002, the criteria for a rating of 40 percent for service-connected status post hemilaminectomy with microdiscectomy, L5-S1, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5292 (2002).

3.  The criteria for a rating in excess of 60 percent for service-connected right foot drop have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  In an April 2001 RO letter, the Veteran was informed of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Nevertheless, VCAA letters specifically pertinent to the "higher rating" issue were sent in June 2003 and February 2008, prior to readjudication of the claim in a February 2011 supplemental statement of the case.

Regarding the duty to assist, the Veteran's pertinent medical records to include VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded several VA examinations, most recently in February 2010.  38 C.F.R. § 3.159(c)(4).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The Board remanded this case for insufficient VA examination report matters to be resolved.  The current examination in February 2010 complies with the Board's prior remand instructions and is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examination in this case is adequate upon which to base a decision.  In addition, there are private medical findings of record.  The overall records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has been a material change in the disability level and staged ratings are warranted for the right lower extremity.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

In July 2001, the Veteran was afforded a VA examination.  He was employed full-time.  At that time, the Veteran complained of pain, weakness, stiffness, fatigability, and lack of endurance when he had a bad flare-up, occurring about 2-3 times per year.  Currently, he was using a TENS unit and rest for relief.  Physical examination revealed that the Veteran walked without an antalgic gait and used no assistive devices.  There was no obvious curvature abnormality.  The Veteran exhibited some discomfort of range of motion testing on forward flexion starting at 70 degrees.  He was able to move to 95 degrees.  He could walk on his tip toes and feels without apparent weakness or pain.  He could squat and stand erect again without apparent weakness or pain.  His extension was to 30 degrees and was painless.  His bilateral lateral flexion was to 35 degrees and painless.  His bilateral lateral rotation was to 35 degrees and painless.  The diagnosis was chronic recurrent mechanical low back pain without radiculopathy.  

In a December 2001 rating decision, service connection for mechanical low back pain was granted and a 10 percent rating was assigned effective February 1, 2001 under Diagnostic Code 5295.

Thereafter, the Veteran participated in physical therapy at the Eglin Air Force Base Hospital for relief of back pain and muscle spasm.  On December 18, 2002, the Veteran was moving in a guarded manner and had minimal trunk flexion.  A January 2003 magnetic resonance imaging (MRI) revealed moderate degenerative disc disease at L4-5 and L5-S1 with mild changes at L2-3 and L3-4.  Old Schmorl's nodes were present at multiple levels.  The conus medullaris ends at L1 was unremarkable.  Additional physical therapy records showed that the Veteran had significant neurological symptoms and mild functional limitations.  

Medical records from Troy M. Tippett dated February 14, 2003, show that the Veteran had complained of back pain which radiated down the right lower extremity.  He denied left lower extremity symptoms or bladder or bowel symptoms.  He had undergone physical therapy including lumbar traction.  Physical examination revealed a normal lumbar lordosis.  He was able to flex to 40 degrees and had some discomfort.  Extension of the back relieved his pain.  Lateral flexion did not elicit pain.  Straight leg raising was positive on the right at 40 degrees and negative on the left to 90 degrees.  He was able to heel and toe walk as well as quad support with no difficulty.  Eversion of the right foot was prominently weak at 2.5 out of 5.  Ankle jerks were 1 on the right.  Sensory testing revealed mild diminution of the right lateral foot.  Testing on the left was not abnormal.  The diagnosis was right S1 radiculopathy.  By May 2003, the Veteran's pain was severe and he was not able to heel or toe walk.  That same month, he underwent a subtotal hemilaminectomy, L5-S1 with microdiscectomy at L5 on the right.  By June 2003, it was indicated that the Veteran was doing very well, but still had foot drop.  The foot brace was helping.  The Veteran continued with physical therapy.

In June 2003, the Veteran reported that he was attending physical therapy, had undergone lumbar laminectomy surgery in May 2003, and had been fitted for a right foot drop brace which might be permanent.  

In July 2004, the Veteran was afforded a VA examination.  It was noted that the Veteran was employed and had lost one week of work about 3 months before due to his back.  Physical examination revealed flexion to 60 degrees with pain at 45 degrees; extension to 30 degrees; lateral flexion to 20 degrees on the left and to 15 degrees on the right; and rotation to 30 degrees bilaterally.  Straight leg raising was negative to 90 degrees on the left and positive to 45 degrees on the right.  There was no incoordination, fatigability, weakness, or further limitation in range of motion.  Deep tendon reflexes were 2+/2+ and equal.  Sharp and dull touch in the lower extremities was intact.  Muscle strength was 5+/5+ in the left lower extremity, but was 0/5+ in the right foot, 4+/5+ for the right lower leg.  He was unable to dorsiflex his foot and was unable to tandem walk.  He was able unable to heel-toe walk.  The diagnoses were status post subtotal hemilaminectomy L5-S1 with miscrodiscectomy with residuals and degenerative disc disease of the lumbar spine.  The examiner stated that the Veteran presently had atrophy of the right lower extremity and right foot drop.  

In a September 2004 rating decision, the Veteran's low back disability was recharacterized and re-rated.  He was assigned a 20 percent rating for status post hemilaminectomy with microdiscectomy of L5-S1 with residual limitation of motion, effective September 2001 under Diagnostic Code 5243.  And, in addition and separately from September 23, 2002, a 60 percent rating for status post hemilaminectomy with microdiscectomy of L5-S1 with residual foot drop was assigned.

In a July 2005 rating decision, the RO determined that the September 2004 rating decision made a clear and unmistakable error in not granting entitlement to special monthly compensation for loss of use of the right foot, which was thereby granted.  

In January 2006, the Veteran was afforded another VA examination.  It was noted that the Veteran was employed full time and was able to perform his job.  The Veteran indicated that he had less back pain, but did continue to have aching discomfort which radiation down the front of his right leg.  He had rare flare-ups.  He used an ambulatory device to hold his right foot up.  Physical examination revealed that the right foot was held at 90 degrees with the brace and the Veteran was able to perform walking exercises with the brace on.  There was no dorsiflexion.  With regard to the spine, he was able to forward flex to 50 degrees which was limited by pain, extend to 30 degrees, left and right lateral flex to 30 degrees which was also limited by discomfort.  Left and right lateral rotation was to 45 degrees, but at 45 degrees, there was shooting pain down the right anterior leg.  There was no additional limitation with repetition of movement.  The diagnoses were lumbar degenerative disc disease at L5-S1 with paresis, status post hemilaminectomy on the right with microdiscectomy at L5-S1 with residual foot drop.  

In December 2008, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran still required his firm right ankle brace.  The back and neck were bilaterally symmetrical without gross scoliosis or exaggerated kyphosis or lordosis.  There were no palpable spasms or tenderness.  Strength testing of the lower extremities was consisted with prior testing and noted to be absent on the right at plantar and dorsiflexion.  The ankle was at 40 degrees of dorsiflexion at baseline.  The foot dangled and dropped.  The Veteran was unable to perform walking exercises.  After three repetitions, the Veteran could forward flexion to 75 degrees which was limited by discomfort and difficulty; extend to 15 degrees, limited by unsteadiness, right and left lateral flex to 20 degrees limited by discomfort, and right and left lateral rotate to 35 degrees, also limited by discomfort.  Additional loss due to flare-ups could not be determined.  X-rays revealed mild old appearing anterior wedging of L1; mild to moderate disc narrowing, slight more prominent as compared to a 2006 x-rays, and spurring at L4-5 and L5-S1 with facet hypertrophy at those levels.  The diagnoses were lumbar degenerative disc disease with right S1 motor radiculopathy, status post L5-S1 right sided hemilaminectomy and microdiscectomy, residual right foot drop and atrophy.  

The Board previously determined that this December 2008 examination was inadequate.  It was noted that the report lacked clarity and specificity with respect to functional loss.  When measuring the Veteran's range of motion, the examiner provided measurements with qualifiers that the motion was limited by "discomfort and difficulty" or by "unsteadiness."  It was not clear whether the Veteran was experiencing pain that prevented more motion than recorded or whether the examiner was noting that during the entire range of motion, the Veteran was uncomfortable and had difficulty with the test.  It was also noted to be unclear whether the examiner was conveying "incoordination" or "weakened movement" when she said there was "unsteadiness" during the extension measurement.  Moreover, instead of providing the required opinion as to whether there would be additional range of motion loss due to pain, flare-ups, weakened movement, excess fatigability or incoordination, the examiner stated that determining additional limitation due to flare-ups cannot be determined, without resorting to mere speculation.  The examiner provided no rationale for why it is impossible.

In addition, it was noted that the medical history concerning functional loss was minimal.  Under impediments to activities of daily living, the examiner noted "none."  Under impediments to usual occupation, she recorded there was increased leg and back pain with getting up and down a lot at least weekly.  Under "flare-ups," the examiner recorded that they occur weekly and consist of intermittent spasm which may be in the posterior upper leg, posterior lower leg, or the toes.  These were precipitated by up and down activity at work and only resolve with resting.  The biggest limitation is that he suffered too much and it requires too long to do the yard work so he hires it out.  Again, it was not clear whether the examiner is saying the Veteran's experiences only pain without limitation of function or that she did not record what limitation of function there is.  So the Board determined that another examination was necessary in order to obtain the information needed to evaluate the Veteran's back disability.

In February 2010, the new VA examination was conducted.  At that time, the examiner noted that the Veteran had not had any doctor-prescribed bedrest or incapacitation.  The Veteran denied having any problems with activities of daily living.  The Veteran was employed, but had some limitations due to his foot drop.  He had problems with bending, prolonged sitting or walking, difficulty with heavy lifting or carrying heavy objects.  The Veteran related that he had pain stiffness, weakness, fatigability, lack of endurance, occasional incapacitation, and cramping in the right hamstring or calf.  His pain averaged a 4/10 and waxed and waned from 2-8.  The pain was located to the lumbar area, but radiated down the right side and this never went away.  Physical activity was an aggravating factor.  He had medication for relief and also rested.  The Veteran indicated that he had flare-ups 5-6 times per month at which time the pain was a 6/10 and that his right lower extremity radiculopathy interfered with daily activities only during flare-ups when he would be limited in his ability to do housework or in what he could do at work.  It was noted that the right side was his dominant side.  The back was symmetric without gross scoliosis nor exaggerated kyphosis or lordosis.  There were no palpable spasms.  There was reproducible tenderness along the mild lumbar spine and also the right paravertebral lumbar muscles.  Deep tendon reflexes were +1 equal and symmetrically reduced bilaterally for biceps, brachioradialis, patella, and Achilles reflexes.  There was no hypertrophy or atrophy of the right upper leg/thigh.  There was obvious atrophy of the right calf and distal leg due to the foot drop.  Strength testing to gravity and resistance was within normal limits for age in the left leg and in the right upper leg/though, but was reduced/diminished in the right distal leg due to the root foot drop.  There was no dorsiflexion, no eversion or inversion, and plantar flexion was 2/5.  There was right sensory radiculopathy.  The Veteran was unable to perform walking exercises, toe walk and heel walk or heel to toe walk due to the right foot drop.

Range of motion was forward flexion to 75 degrees, with pain at 40 degrees, extension to 20 degrees with slight pain, right and left lateral flexion to 20 degrees with pain at 15 degrees on the right and at 30 degrees on the left, right and left lateral rotation to 28 degrees on the right with pain at 20 degrees and to 45 degrees on the left with no pain.  There was no fatigability after 3 repetitive movements.  There was no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability.  There was no additional limitation of motion after 3 repetitions.  X-rays revealed degenerative disc disease at L4-S1.  The diagnoses were lumbar degenerative disc disease with right L4, L5, and S1 sensory radiculopathy and moderate functional impairment, status post right hemilaminectomy and microdiscectomy with residual right foot drop and right distal leg atrophy.  There was no objective evidence of left leg/toe pathology.  

A July 2010 private MRI revealed interval progression of degenerative disc disease scattered throughout the lumbar spine, interval development of disc desiccation at the LP2-3 level.  It was noted that there had been interval increase in the amount of disc desiccation and circumferential disc bulge at the L3-4 level.  There was mild central canal stenosis at that level, also.

The Board notes that the schedular criteria for rating the spine have been amended twice during the pendency of the veteran's appeal.  

First, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Code 5237 now governs ratings of lumbosacral strain, Diagnostic Code 5239 governs ratings of spondylolisthesis or segmental instability, and Diagnostic Code 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006)).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the Veteran's service-connected low back disability under both the former, and revised criteria pertaining to ratings of the spine.


Prior to September 23, 2002 changes

The Veteran has been assigned a 20 percent rating under Diagnostic Code 5243 from February 1, 2001.  This was improper since this code was not in effect as of February 1, 2001.  

During the applicable time period, beginning February 1, 2001, the former rating criteria were in effect.  

Under Diagnostic Code 5292, effective prior to September 23, 2002, limitation of motion of the lumbar spine was rated as 10 percent disabling when mild, 20 percent disabling when moderate, and 40 percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The 40 percent rating was the maximum rating under that code.

In this case, the Veteran's limitation of motion, per the July 2001 VA examination, was not moderate; rather, it was no more than mild.  The Veteran had forward flexion of the spine to 70 degrees.  Thus, a higher rating under that code is not for assignment.

Under Diagnostic Code 5293, a 10 percent rating was assigned for mild intervertebral disc syndrome the criteria applicable to intervertebral disc syndrome; a 20 percent rating for moderate intervertebral disc syndrome with recurring attacks; a 40 percent rating for severe intervertebral disc syndrome with recurring attacks with intermittent relief; and the rating schedule provided a 60 percent rating for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to site of diseased disc and little intermittent relief.

At the time of the July 2001 VA examination, severe intervertebral disc syndrome was not demonstrated, there were no such objective findings.  No neurological abnormalities were noted on examination.  Therefore, a higher rating is not warranted under DC 5293 and the Veteran did not have severe intervertebral disc syndrome.

Under Diagnostic Code 5295, effective prior to September 23, 2002, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  If there was lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, a 20 percent evaluation was in order.  A maximum schedular rating of 40 percent was awarded when lumbosacral strain is severe, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

The Veteran did not have severe lumbosacral strain.  Thus, a higher rating under DC 5292 is also not warranted.  There was no evidence of listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Instead, the Veteran had forward flexion to 70 degrees and painless lateral flexion to 30 degrees.

Under Diagnostic Code 5285, ratings were provided for a demonstrable deformity of a vertebral body.  The Veteran does not have a demonstrable deformity of a vertebral body.  Diagnostic Codes 5286 and 5289 provided ratings for complete bony fixation (ankylosis) of the spine.  As to rating the veteran under the criteria for ankylosis, it is noted that ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999).  Here, the evidence showed that the Veteran retained significant motion of the spine.  Therefore, rating premised on ankylosis is not warranted.  

The most applicable code is Diagnostic Code 5292 for limitation of motion.  As such, that should be the assigned rating code for this period.  For the reasons stated above, a higher rating is not warranted under that code or any other.  Therefore, a rating in excess of 20 percent for that period is not assigned.  


Pursuant to September 23, 2002 changes

The revised, or "new," criteria pertaining to ratings for intervertebral disc syndrome, under Diagnostic Code 5293 were amended effective from September 23, 2002.  The revisions were designed to accommodate acute exacerbations or flare-ups of disc disease.  As such, the revised regulations provided that intervertebral disc syndrome (preoperatively or postoperatively) should be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The revised rating schedule for rating intervertebral disc syndrome is as follows:

A 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

The Board must consider both the criteria in effect prior to September 23, 2002, and the criteria which came into effect as of September 23, 2002.

The RO assigned separate orthopedic and neurological disabilities.  It appears, again, that the RO improperly assigned the orthopedic disability under a code that did not yet exist.  

Under the old rating codes, Diagnostic Codes 5285, 5286, and 5289 remained inapplicable as there was no demonstrable deformity of a vertebral body nor was there ankylosis.  

The Veteran demonstrated severe limitation of motion under Diagnostic Code 5292.  On December 18, 2002, he moved in a guarded manner with minimal trunk flexion.  In February 2003, he had forward flexion to only 40 degrees.  He also demonstrated pronounced intervertebral disc syndrome with right foot drop.  In considering the old codes in effect, a 60 percent overall rating for pronounced intervertebral disc syndrome with right foot drop could be assigned.  

However, the RO assigned a higher rating by assigning separate ratings for orthopedic and neurological impairment, i.e, 20 percent for orthopedic impairment and a 60 percent rating for neurological impairment.  However, the Board finds that a 40 percent rating is warranted for limitation of motion as of December 18, 2002, the date of the Veteran was shown to have minimal trunk flexion.  This is the highest rating available under DC 5292.

Turning to neurological impairment, in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.

The RO assigned a 60 percent rating for severe incomplete paralysis with marked muscular atrophy on the right side.  A higher rating is not warranted since complete paralysis of the sciatic nerve with no active movement possible of muscles below the knee, and flexion of the knee weakened or lost, was not shown.  Rather, the Veteran had 4+/5+ muscle strength for the right lower leg on VA examination in July 2004.  

Alternatively, the new rating criteria promulgated during this period provided ratings based on incapacitating episodes; however, the Veteran did not have any physician-prescribed bedrest.  Thus, a higher rating on this basis is not warranted.

Thus, under the new method of rating orthopedic and neurological disabilities separately, the Veteran is assigned a 40 percent rating based on limitation of motion from December 18, 2002, under DC 5292 and no more than a 60 percent rating for neurological impairment of the right lower extremity under Diagnostic Code 8520.  A higher rating under either basis was not warranted for the reasons previously stated.


Pursuant to September 26, 2003 changes

The second revision to the Rating Schedule governing the rating of spinal disabilities was effective September 26, 2003.  At that time, VA amended its Schedule for Rating Disabilities, 38 C.F.R. Part 4, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under Diagnostic Code 5237, spinal stenosis under Diagnostic Code 5238, degenerative arthritis of the spine under Diagnostic Code 5242, and intervertebral disc syndrome under Diagnostic Code 5243.  Under the revised criteria, lumbosacral strain will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2004-2010).

Under the General Rating Formula as applicable to the Veteran's back disability, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, effective September 26, 2003.

The revised rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in  particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

The criteria with respect to evaluating intervertebral disc syndrome based on incapacitating episodes, effective from September 26, 2003, were essentially unchanged from the revised criteria of September 23, 2002.  Note (1) provided that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, effective September 26, 2003.

Under the oldest applicable rating criteria, Diagnostic Codes 5285, 5286, and 5289 remained inapplicable as there was no demonstrable deformity of a vertebral body nor was there ankylosis.  

The Veteran continued to demonstrate severe limitation of motion under Diagnostic Code 5292.  On VA examination in February 2010, the Veteran was able to forward flex his spine to 75 degrees, however, pain started at 40 degrees thereby warranting a 40 percent rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  A 40 percent rating is the highest rating available under DCs 5292 and 5295.  Again, however, he demonstrated pronounced intervertebral disc syndrome with right foot drop; however, the for same reasons as cited above, rating the Veteran solely under Diagnostic Code 5293 is not advantageous to him.  

With regard to neurological impairment, the December 2008 VA examination determined that there was no knee decrease range of motion or loss of strength.  Strength testing was 3/5 in the right lower extremity.  On VA examination in February 2010, strength testing to gravity and resistance was reduced/diminished in the right distal leg (but not absent) and the Veteran had 2/5 plantar flexion of the foot.  Thus, movement was possible in the muscles below the knee.  As such, a rating in excess of 60 percent for right lower extremity neurological impairment is not warranted as the Veteran does not have complete paralysis of the sciatic nerve.  Thus, the prior 40 percent rating for limitation of motion under DC 5292 and 60 percent for right lower extremity neurological impairment under DC 8520 were warranted, but the criteria for higher ratings were not met.  

Under the new criteria for range of motion, the Veteran does not meet or more nearly approximate the criteria for a 50 percent rating, as he does not have unfavorable ankylosis of the entire thoracolumbar spine.  In February 2010 forward flexion was to 75 degrees with pain starting at 40 degrees.  Thus, the orthopedic rating remains the same and a higher rating is not warranted.  

Alternatively, the new rating criteria provided ratings based on incapacitating episodes; however, the Veteran did not have any physician-prescribed bedrest.  

Also, there was no additional neurological dysfunction, such as loss of bowel or bladder control, for which a separate rating could be assigned.  And there has been no objective evidence of left leg or toe pathology, as noted by the VA examiner in February 2010.

In sum, the Veteran's low back disability caused pain and right-sided neurological dysfunction which necessitated surgery.  The surgery alleviated the pain, although he still has pain, but it did not resolve the right foot drop.  His limitation of motion, since December 18, 2002, has been severe in degree.  His right foot drop also represents a severe disability.  The Board recognizes that the Veteran feels that his low back and right lower extremity disabilities were worse.  However, the clinical findings fell within the rating parameters cited above.  He undoubtedly had significant low back with associated right lower extremity disabilities.  However, his past findings were contemplated within the assigned rating criteria.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  I

In this case, the evidence supports a 40 percent rating for limitation of motion of the lumbar spine effective from December 18, 2002, and is against entitlement to a higher rating for the right lower extremity neurological impairment.  

In considering the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  

First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back and right lower extremity disabilities with the established criteria found in the rating schedule for his disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above.  The Board therefore has 

determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Prior to December 18, 2002, entitlement to a disability rating in excess of 20 percent for status post hemilaminectomy with microdiscectomy, L5-S-1, with residual limitation of motion, is denied.

As of December 18, 2002, entitlement to a disability rating of 40 percent for status post hemilaminectomy with microdiscectomy, L5-S-1, with residual limitation of motion, is granted.

Entitlement to an initial disability rating in excess of 60 percent for right foot drop associated with status post hemilaminectomy with microdiscectomy, L5-S1, is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


